  CASE 0:21-cv-00053-WMW-ECW Doc. 30 Filed 01/25/21 Page 1 of 41




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA


Minnesota Auto Dealers Association,

                   Plaintiff,
                                         Case No. 21-cv-53-WMW-ECW
      v.
                                           MEMORANDUM OF LAW IN
State of Minnesota, by and through the      SUPPORT OF MOTION TO
Minnesota Pollution Control Agency and    DISMISS AND IN REPONSE TO
the Minnesota Pollution Control Agency    MOTION FOR PRELIMINARY
Commissioner Laura Bishop,                       INJUNCTION

                   Defendants.
       CASE 0:21-cv-00053-WMW-ECW Doc. 30 Filed 01/25/21 Page 2 of 41




                                               TABLE OF CONTENTS

                                                                                                                          Page

I.     INTRODUCTION .................................................................................................... 1

II.    BACKGROUND ...................................................................................................... 2

       A.       VEHICLE EMISSIONS AND THE CLEAN AIR ACT ............................................ 3

       B.       FUEL EFFICIENCY AND THE ENERGY POLICY & CONSERVATION ACT .......... 5

       C.       HISTORIC IMPLEMENTATION OF EMISSIONS REGULATIONS .......................... 6

       D.       THE TRUMP ADMINISTRATION’S ATTEMPTS TO ROLL BACK
                EMISSIONS AND FUEL ECONOMY STANDARDS .............................................. 7

       E.       MPCA’S PROPOSED (BUT NOT YET ADOPTED) RULE .................................... 9

                1.        Minnesota’s proposed rule seeks to address climate change
                          and facilitate consumer choice. .......................................................... 9

                2.        The proposed rule is contingent on a valid waiver. ......................... 11

                3.        Several steps remain, including public comment, which could
                          change the proposed rule. ................................................................. 13

III.   ARGUMENT ......................................................................................................... 14

       A.       PLAINTIFF’S COMPLAINT SHOULD BE DISMISSED ....................................... 15

                1.        Plaintiff fails to state a claim because the proposed rule will
                          not contravene federal law. .............................................................. 16

                2.        Plaintiff’s claims are not ripe. .......................................................... 17

                3.        Plaintiff and its members lack standing. .......................................... 23

                4.        Plaintiff’s suit is barred by the Eleventh Amendment. .................... 26

       B.       PLAINTIFF’S MOTION FOR A PRELIMINARY INJUNCTION SHOULD BE
                DENIED. ....................................................................................................... 28

                1.        Plaintiff does not meet its burden of demonstrating any
                          likelihood of success on the merits. ................................................. 29



                                                              i
      CASE 0:21-cv-00053-WMW-ECW Doc. 30 Filed 01/25/21 Page 3 of 41




               2.        Plaintiff will not be irreparably harmed. .......................................... 30

               3.        The balance of harms favors denying the injunction. ...................... 36

               4.        The public interest favors allowing the administrative hearing
                         to proceed. ........................................................................................ 37

IV.   CONCLUSION ...................................................................................................... 37




                                                            ii
       CASE 0:21-cv-00053-WMW-ECW Doc. 30 Filed 01/25/21 Page 4 of 41




                                     I.   INTRODUCTION

       Plaintiff Minnesota Auto Dealers Association brought this action seeking

unprecedented relief—a federal court declaration invalidating a proposed Minnesota

Pollution Control Agency (MPCA) rule that is still under review, is not final, and remains

subject to revision. Even more extraordinarily, Plaintiff seeks a preliminary injunction not

merely to prevent the rule from ultimately going into effect, but also to enjoin MPCA from

even conducting any procedural administrative rulemaking hearings to advance the rule.

       The Court should dismiss Plaintiff’s complaint as premature and non-justiciable.

Federal courts consistently hold that claims seeking to invalidate proposed administrative

rules are not ripe. The courts have done so in stark and certain terms: “In justiciable cases,

this Court has authority to review the legality of final agency rules. We do not have

authority to review proposed agency rules.” Murray Energy Corp. v. Envtl. Protection

Agency, 788 F.3d 330, 333–34 (D.C. Cir. 2015) (rejecting challenge brought to rule

concerning power plant emissions as unripe because rule was not yet final). Simply put,

Plaintiff has an avenue to assert its concerns with the proposed rule—by making comments

and participating in the public comment process. It must engage with that process before

resorting to litigation. Plaintiff’s claims should be additionally dismissed because Plaintiff

lacks standing to bring the claims, and because all Defendants have Eleventh Amendment

Immunity to suit in federal court.

       The Court should also dismiss Plaintiff’s complaint because it fails to state a cause

of action. There is no risk of a conflict between the proposed rule and federal law because

the proposed rule explicitly conditions its effectiveness of the reinstatement of a federal


                                              1
       CASE 0:21-cv-00053-WMW-ECW Doc. 30 Filed 01/25/21 Page 5 of 41




waiver. There is no legally cognizable cause of action that can prevent the State from

preparing for reinstatement of the waiver.

       If the Court even reaches the issue of Plaintiff’s motion for a preliminary injunction,

it should be denied. Courts grant preliminary injunctions only where a party has a strong

likelihood of success on the merits of its claim and will suffer an irreparable harm before

that claim can be adjudicated. Here, even if Plaintiff’s claims had merit (and they do not)

the proposed rule cannot be adopted without several more months of administrative

rulemaking proceedings. And even if MPCA adopts the rule unchanged, the rule expressly

states that it will not become effective unless the federal waiver that underpins it is

reinstated. And even if MPCA adopts the rule unchanged, and the federal waiver is

reinstated, the proposed rule (still presently under review and subject to change) provides

an additional grace period of two years before its requirements become effective. As a

result, there is no imminent risk of any harm to Plaintiff, let alone an irreparable harm to

Plaintiff if MPCA holds an administrative hearing as part of its rulemaking process.

Plaintiff’s motion for a preliminary injunction should therefore be denied.

                                  II.   BACKGROUND

       Before reaching the merits of MPCA’s motion to dismiss or Plaintiff’s requested

preliminary injunction, Defendants provide some background on how cooperative

federalism has been implemented to address vehicle emissions, how the proposed

Minnesota Clean Cars Rule (“proposed rule”)—if adopted—would fit in this national

system pursuant to congressionally-preserved state authority, and how the upcoming




                                              2
       CASE 0:21-cv-00053-WMW-ECW Doc. 30 Filed 01/25/21 Page 6 of 41




hearings Plaintiff seeks to enjoin will not immediately result in any final rule, much less

one that will be soon effective.

       A.     Vehicle Emissions and the Clean Air Act

       The Clean Air Act (CAA) was originally passed in 1955 and significantly updated

over the years to address pollution that had “resulted in mounting dangers to the public

health and welfare.” 42 U.S.C. §§ 7401et seq. It is a large, complex law that covers a variety

of pollution types and sources including power generation (stationary sources) and the

transportation sector (mobile sources). Environmental Protection Agency (EPA), History

of   Reducing     Air   Pollution    from     Transportation     in   the   United     States,

https://www.epa.gov/transportation-air-pollution-and-climate-change/accomplishments-

and-success-air-pollution-transportation. Section 202 of the CAA directs the EPA to

prescribe regulations to control (and from time to time revise) emissions from new motor

vehicles. 42 U.S.C. § 7521(a). A long history of amendments demonstrates the nation’s

struggle to deal with air pollution and vehicle emissions. Motor Vehicle Mfrs. Ass’n of U.S.,

Inc. v. New York State Dep’t of Envtl. Conservation, 17 F.3d 521, 524–29 (2d Cir. 1994)

(“MVMA”) (collecting legislative history of CAA and its amendments including significant

changes in 1967, 1970, 1977, and 1990).

       The CAA was passed at a time when individual states—especially California—were

developing their own approaches to motor vehicle emissions. Id. at 524–25. In the interest

of developing a national standard for vehicles and avoiding piecemeal solutions, the CAA’s

1967 amendments preempted individual state regulations—except for California, which

was permitted to apply for and receive a waiver for its own standards as long as they are at


                                              3
       CASE 0:21-cv-00053-WMW-ECW Doc. 30 Filed 01/25/21 Page 7 of 41




least as protective as the federal standards. Id.; CAA § 209(b), 42 U.S.C. § 7543(b). The

CAA mandates that California’s waiver application “shall” be granted so long as certain

conditions apply: (A) California’s protectiveness determination cannot be arbitrary or

capricious, (B) California still needs its own regulatory program because of “compelling

and extraordinary conditions,” and (C) California’s “standards and accompanying

enforcement procedures” must be consistent with Section 202(a). Id.

       Since 1968, California has received numerous waivers, including for its low-

emissions vehicle (LEV) and zero-emissions vehicle (ZEV) standards, most recently in

2013 for the 2017 and later model years. 1 Indeed, EPA has granted California almost every

waiver the state has ever sought, including those for both LEV and ZEV programs. 2 See

Motor & Equip. Mfrs. Ass’n v. Nichols, 142 F.3d 449, 463 (D.C. Cir. 1998).

       A set of amendments in 1977 allowed additional states to adopt standards consistent

with California’s standards. Id.; see also CAA § 177, 42 U.S.C. § 7507. Congress provided

that any state with a qualifying State Implementation Plan for achieving national standards

approved by EPA could adopt standards identical to California’s standards without any

additional application to, or approval from, EPA. Id. To date, fourteen states have used this

federally conferred authorization to adopt some or all of California’s standards. These

states are known collectively as “Section 177 States.” California Air Resources Board,



1
  E.g., 58 Fed. Reg. 4166 (Jan. 13, 1993); 71 Fed. Reg. 78,190 (Dec. 28, 2006); 78 Fed. Reg. 2112
(Jan. 9, 2013).
2
 EPA has only once denied California a waiver in full, reversing shortly thereafter. 74 Fed. Reg.
32,744, 32,745 (July 8, 2009). It revoked a duly-granted waiver for the first time ever in 2019, as
discussed infra Part II.D.


                                                4
        CASE 0:21-cv-00053-WMW-ECW Doc. 30 Filed 01/25/21 Page 8 of 41




States that have Adopted California's Vehicle Standards under Section 177 of the Federal

Clean       Air   Act,   https://ww2.arb.ca.gov/sites/default/files/2019-10/ca_177_states.pdf.

Currently, Minnesota, Nevada, and New Mexico are all considering becoming Section 177

states. 3

        B.        Fuel Efficiency and the Energy Policy & Conservation Act

        Separate from the air pollution crisis of the 1960s and 1970s, the nation also faced

an energy crisis in the mid-1970s. Congress enacted the Energy Policy & Conservation Act

(EPCA) as “an omnibus measure that include[d] a myriad of provisions pertaining to the

production, stockpiling, conservation, and pricing of energy resources.” Common Cause v.

Dep’t of Energy, 704 F.2d 245, 246 (D.C. Cir. 1983). EPCA includes a fuel-economy

chapter to be administered by the National Highway Transportation Safety Administration

(NHTSA).

        Various emissions-reducing technologies can affect fuel economy—in either

direction. So EPCA requires NHTSA to prescribe the corporate average fuel economy to

the maximum feasible level that manufacturers can achieve for a given model year. 49

U.S.C. § 32902(a), (b)(2)(B). NHTSA must take into account technological feasibility,

economic practicability, the effect of other motor vehicle standards of the Government (i.e.,

California and federal vehicular emissions standards), and the need of the United States to

conserve energy. Id. § 32902(f).


3
 Reuters, Minnesota, New Mexico to adopt California emission standards (Sept. 25, 2019),
https://www.reuters.com/article/us-autos-emissions-california-minnesota/minnesota-new-
mexico-to-adopt-california-vehicle-emissions-rules-idUSKBN1WA2SJ; Nevada Department of
Environmental Protection, Clean Cars Nevada, https://ndep.nv.gov/air/clean-cars-nevada.


                                                5
      CASE 0:21-cv-00053-WMW-ECW Doc. 30 Filed 01/25/21 Page 9 of 41




      EPCA contains a preemption clause relating to fuel economy standards—but that

clause does not reference emissions standards, much less standards for which California

has a waiver or standards adopted by the Section 177 States. Id. § 32919(a).

      C.      Historic Implementation of Emissions Regulations

      At one time, differences between federal EPA emissions requirements and the

California/Section 177 emissions standards led to a distinction between federally-

compliant cars and Section 177-compliant cars. See, e.g., MVMA, 17 F.3d at 526–27; see

also Colorado Auto. Dealers Ass’n v. Colorado Dept. of Public Health & Env. Et al., 2019-

cv-30343, Order Re: Defendant’s Motion to Dismiss (July 8, 2019) (“Colorado Order of

Dismissal”; Surdo Decl. Ex. B). Moreover, EPA and NHTSA historically engaged in

separate rulemaking processes to set emissions and fuel economy standards, respectively.

       That changed in 2010, when the two federal agencies began using joint rulemaking

to set standards for both greenhouse gas emissions and also fuel economy, using fleet

averages for both. 4 This “one national program” approach, first adopted for the 2012–2016

model years, allows a single model vehicle to be manufactured and sold nationwide that

will meet both greenhouse gas emissions and fuel efficiency targets. 75 Fed. Reg. 25,324

(May 7, 2010) (“manufacturers will be able to build a single light-duty national fleet that

satisfies all requirements under both [California/Section 177 and federal] programs while




4
 NHTSA, NHTSA and EPA to Propose Greenhouse Gas and Fuel Efficiency Standards for
Medium- and Heavy-Duty Trucks; Begin Process for Further Light-Duty Standards: Fact Sheet
(May 2010), https://www.nhtsa.gov/sites/nhtsa.dot.gov/files/ld_hd_fe_factsheet.pdf.


                                            6
      CASE 0:21-cv-00053-WMW-ECW Doc. 30 Filed 01/25/21 Page 10 of 41




ensuring that consumers still have a full range of vehicle choices.”), 25,332 (Table I.B.2-5

fleet-wide CO2 emissions projections).

       This national program approach for greenhouse gas emissions and fuel economy

was continued for the 2017–2025 model years. 77 Fed. Reg. 62,630 (Oct. 15, 2012)

(“Continuing the National Program in coordination with California will help to ensure that

all manufacturers can build a single fleet of vehicles that satisfy all requirements under

both federal programs as well as under California’s program . . . .”). EPA and NHTSA’s

standards remain harmonized even today. 84 Fed. Reg. 51,310 (Sept. 27, 2019) (entitled

“The Safer Affordable Fuel-Efficient (SAFE) Vehicles Rule Part One: One National

Program”). To the Defendants’ knowledge, and despite MADA’s complaints about

“California cars,” there is no such thing presently on the market (as distinct from federally-

compliant vehicles). Kohlasch Decl. ¶¶ 16–20.

       D.     The Trump Administration’s Attempts to Roll Back Emissions and Fuel
              Economy Standards

       In September 2019, EPA and NHTSA jointly took action to prevent states from

implementing their own GHG and ZEV standards. 84 Fed. Reg. 51,310 (SAFE Part I). In

SAFE Part I, EPA purported to rescind parts of California’s duly-granted 2013 waiver and

reinterpreted Section 177 to preclude other States from adopting or enforcing California’s

GHG standards. And NHTSA declared that state greenhouse gas and ZEV emissions

standards are preempted by EPCA.

       In April 2020, EPA and NHTSA finalized SAFE Part II, which resets the federal

emissions and fuel economy standards for the 2021–2025 model years. 85 Fed. Reg. 24,174



                                              7
      CASE 0:21-cv-00053-WMW-ECW Doc. 30 Filed 01/25/21 Page 11 of 41




(April 30, 2020). SAFE Part II purported to amend the standards set in the 2012 joint

EPA/NHTSA rulemaking, and instead set new, dirtier, standards for greenhouse gas

emissions for 2021 model years and later and less-stringent fuel economy goals for 2022–

2026 model years. Id.

       Minnesota is among petitioners that are seeking review of these actions in the D.C.

Circuit Court of Appeals. See Union of Concerned Scientists et al. v. NHTSA, D.C. Cir.

No. 19-1230; Competitive Enter. Inst. v. NHTSA, D.C. Cir. No. 20-1145. 5 These are large,

complex, administrative cases with several associated dockets and hundreds of parties

represented. The SAFE Part I challenge is fully briefed and is awaiting oral argument.

Briefing is underway in the SAFE Part II challenge. In both actions, the State of Minnesota

and its co-plaintiffs ask the D.C. Circuit to vacate the actions.

       In addition, the SAFE actions are now subject to administrative scrutiny. President

Biden issued an Executive Order on Protecting Public Health and the Environment and

Restoring Science to Tackle the Climate Crisis on January 20, 2021. Surdo Decl. Ex. A.

That order directs the EPA Administrator to consider proposing for notice and comment

the suspension, revision, or rescission of the SAFE actions.

       Given this changing landscape, and as described in more detail in the next section,

the MPCA’s proposed rule is contingent on resolution of state authority to address vehicle

emissions (i.e., if SAFE Part I is legally or administratively abrogated). If the MPCA’s


5
  Minnesota is one of the plaintiffs in a separate case challenging NHTSA’s EPCA preemption
aspect of SAFE Part I in the United States District Court for the District of Columbia, which
Minnesota alleges is the proper venue. The D.C. District Court case is currently stayed pending
the D.C. Circuit Court’s decision in D.C. Cir. No. 19-1230.


                                              8
      CASE 0:21-cv-00053-WMW-ECW Doc. 30 Filed 01/25/21 Page 12 of 41




proposed rule is ever finalized, it will go on the shelf and the emissions standards will not

take effect unless and until Minnesota publishes a notice that its Section 177 authority has

been restored.

       E.     MPCA’s Proposed (but not yet Adopted) Rule

              1.     Minnesota’s proposed rule seeks to address climate change and
                     facilitate consumer choice.

       To do its part to combat climate change and reduce statewide emissions of

greenhouse gasses and other air pollutants, Minnesota proposes to use Section 177

authority to adopt LEV and ZEV programs that will align with national trends toward

reducing emissions from the vehicle fleet. Surdo Decl. Ex. C (Statement of Need and

Reasonableness (SONAR)). LEVs are vehicles that use traditional internal combustion

engines that implement technologies to reduce their emissions. Since 2012, when the

federal and California/Section 177 standards were harmonized, all cars sold in Minnesota

have met the LEV standards. ZEVs available on the market are predominantly battery-

electric cars or plug-in hybrids. The ZEV program is designed to require manufacturers to

deliver more zero-emission vehicles into the state so that they are available for customer

purchase.

       MPCA predicts these relatively straightforward measures will help to accelerate

already-popular clean vehicle adoption rates, and greatly reduce greenhouse gas (GHG)

emissions:




                                             9
      CASE 0:21-cv-00053-WMW-ECW Doc. 30 Filed 01/25/21 Page 13 of 41




Surdo Decl. Ex. D. (MPCA Presentation (“Presentation”) at 10 (citing SONAR at 7)). The

proposed rule is also projected to reduce thousands of tons of other harmful air pollutants,

prevent hundreds of premature deaths from respiratory and cardiovascular health effects,

and generate economic value of avoided health impacts as high as $3.2 billion. Id at 12;

SONAR at 49.

       Electric vehicles are already increasingly popular. Battery and electric motor

technologies are evolving rapidly. Charge times, battery life, and range are improving

exponentially. The Technical Support Document and SONAR describe a conservative

straight-line adoption rate that does not reflect the exponential growth that actually exists

in the market, in which electric vehicle adoption rates in Minnesota are nearly doubling

every year. SONAR at 47–49, 60; Kohlasch Decl. ¶¶ 38–39. Model options are continuing

to expand. Id. at ¶¶ 40–43.




                                             10
      CASE 0:21-cv-00053-WMW-ECW Doc. 30 Filed 01/25/21 Page 14 of 41




       Since 2012, most electric vehicles available through new car dealerships in

Minnesota have been limited to compact passenger vehicles. Kohlasch Decl. ¶¶ 40–41. But

trucks and sport utility vehicles are popular in Minnesota. SONAR at 23. The LEV and

ZEV standards are designed to provide flexibility for that consumer choice—trucks remain

popular in the other Section 177 states, too. Id. at 41–42; Kohlasch Decl. ¶ 43. In the next

few years, the market expects a number of electric trucks and sport utility vehicles to be

released. Kohlasch Decl. ¶ 42. More and more electric options are in the pipeline. Id. One

reason for the ZEV program is to facilitate consumer choice for these vehicles by ensuring

that manufacturers make them available to Minnesotans—a persistent hurdle in the current

market. SONAR at 51; Kohlasch Decl. ¶¶ 28–37.

             2.       The proposed rule is contingent on a valid waiver.

       With full knowledge that while SAFE Part I persists, California does not have a

waiver, the MPCA’s proposed rule (which the ALJ is yet to consider and the agency is yet

to adopt) provides that it will not be effective unless authority is restored:




Surdo Decl. Ex. E. (Proposed Rule) at 1:17–22.


                                              11
      CASE 0:21-cv-00053-WMW-ECW Doc. 30 Filed 01/25/21 Page 15 of 41




       Notably, Plaintiff misrepresents this critical provision of the proposed rule to the

Court—arguing that “MPCA attempts to make an end run around federal preemption by

saying it is merely adopting the rules but not enforcing them.” Dkt. 15 at 17. That is patently

untrue. As seen above, MPCA is not adopting a rule and providing guidance on

enforcement. It has drafted the rule in way that prevents it from ever becoming effective

unless authority is restored. The SONAR explains that this subpart is designed to ensure

that the standards will not become effective “until the waiver issue between California and

the EPA is resolved.” SONAR at 52. Instead, the rule would become effective “only after

the MPCA publishes [an additional] notice to the State Register that would inform the

regulated parties and the public that the waiver has been restored.” Id.

       Plaintiff then turns to a further misrepresentation—arguing that the rule will become

enforceable five days after it is finalized and published, because it includes an early-action

credit mechanism. Proposed Rule at 8:22–9:18. But that mechanism is explicitly not a

requirement of any sort. SONAR at 53, 58 (“The early action credit program provides an

incentive for manufacturers to voluntarily bring more [electric vehicles] here sooner” even

before the ZEV implementation date of the 2025 model year.). The early-action credit

program merely allows manufacturers to begin tracking and banking credits for ZEVs that

they may voluntarily choose to deliver (or not); but those credits will have no utility unless

the rule also becomes enforceable upon restoration of California’s waiver. Proposed Rule

at 8:22–9:18; SONAR at 53. And, moreover, no manufacturer is required to earn these

credits; manufacturers do not even need to open a credit account until the March following

the year for which they wish to apply for a credit. Id. The credit system “is a voluntary


                                              12
      CASE 0:21-cv-00053-WMW-ECW Doc. 30 Filed 01/25/21 Page 16 of 41




flexibility offered to manufacturers, not a requirement of the rule.” Id. (emphasis added).

A program that allows for voluntary participation is neither compulsory nor an enforcement

mechanism.

       Finally, the provision allowing the early action credit program to go into effect five

days after rule publication is subject to the upcoming administrative hearing and public

comment period. Interested members of the public are free to submit any concerns they

have about the program, including concerns about its effective date or enforceability.

               3.     Several steps remain, including public comment, which could
                      change the proposed rule.

       Several administrative steps remain before the proposed rule is adopted. Kohlasch

Decl. ¶¶ 5–14. The Office of Administrative Hearings will consider the rule and public

comment in person on February 22 and 23, or in writing through March 15, 2021. Minn.

Stat. § 14.14. There is an additional period of five to 20 days after that for responsive

comments. Minn. Stat. § 14.15, subd. 1. The ALJ’s report is due 30 days after the close of

these comment periods. Minn. Stat. § 14.15, subd. 2. The ALJ presiding over the hearings

is free to rule as she sees fit, and the outcome of the hearing and her consideration is

unknown. Kohlasch Decl. ¶¶ 9–13. The ALJ can determine that MPCA should not adopt

the rule or require or suggest changes to the proposed rule (including the availability date

for the early action credit). Id.

       Depending on the ALJ’s decision, the MPCA will still need to run the rule through

internal processes. Id. And even after that, the Governor’s office will review the rule and

has the option to reject it or send it back to the agency for further proceedings. Id.



                                              13
      CASE 0:21-cv-00053-WMW-ECW Doc. 30 Filed 01/25/21 Page 17 of 41




       All of this timing is crucial. The notice of hearing, hearing, and subsequent

proceedings need to leave time for the rule to be finalized this calendar year to comply with

the Clean Air Act’s two-year waiting period:




Presentation at 8; CAA § 177, 42 U.S.C. § 7507 (states must adopt standards “at least two

years before commencement” of the model year to which they apply).

       This background demonstrates the complex regulatory landscape for vehicle

emissions. MPCA’s proposed rule is intended to fit within this landscape; its contingencies

assure that it is legal at all times (before and after any decision on SAFE Part I).

                                   III.    ARGUMENT

       The Court has two motions before it, one from the Defendants to dismiss the

complaint, and a second from Plaintiff for a preliminary injunction. The Court should grant

the Defendants’ motion to dismiss because the complaint fails to state a cause of action,

and because this Court lacks subject matter jurisdiction to hear the complaint even if it did

state a claim. The Court should deny the motion for a preliminary injunction for the same

reasons, and the additional reasons that Plaintiff has no irreparable harm justifying a

preliminary injunction and the remaining Dataphase factors favor the Defendants.




                                              14
      CASE 0:21-cv-00053-WMW-ECW Doc. 30 Filed 01/25/21 Page 18 of 41




       A.     Plaintiff’s Complaint Should be Dismissed

       Plaintiffs’ complaint should be dismissed for four reasons. First, the complaint fails

to state a cause of action. While federal preemption principles preclude a state from

enforcing an administrative rule that is preempted, they do not preclude a state from

adopting a conditional rule that will become effective only if authority is restored. Here,

the rule is expressly conditioned on the reinstatement of a federal waiver which negates

Plaintiff’s argument. Second, because the proposed rule has not yet been adopted, and

because it will not become effective unless the related federal waiver is reinstated,

Plaintiff’s claims are not ripe and not justiciable. Third, Plaintiff lacks standing to challenge

the proposed rule because it has no harms directly traceable to the proposed rule. Fourth,

the Eleventh Amendment provides immunity to the Defendants on all of the claims

pleaded.

       The State brings this motion under Federal Rule of Civil Procedure 12(b)(1) and

12(b)(6). Subject-matter jurisdiction is a threshold requirement which must be assured in

every federal case. Kronholm v. F.D.I.C., 915 F.2d 1171, 1174 (8th Cir. 1990). “If the

asserted basis of federal jurisdiction is patently meritless, then dismissal for lack of

jurisdiction is appropriate.” Biscanin v. Merrill Lynch & Co., Inc., 407 F.3d 905, 907 (8th

Cir. 2005). Similarly, the appropriate relief for a complaint that fails to state a valid cause

of action is dismissal. Levy v. Ohl, 477 F.3d 988, 991 (8th Cir. 2007).




                                               15
      CASE 0:21-cv-00053-WMW-ECW Doc. 30 Filed 01/25/21 Page 19 of 41




             1.       Plaintiff fails to state a claim because the proposed rule will not
                      contravene federal law.

       MPCA is acting now to be prepared with a rule if and when such a rule is once again

allowed under federal law. As the New York Motor Vehicles Manufacturers case makes

clear, states are free to plan for such contingencies so that their rules are prepared and ready

to go when the question of authority resolves. MVMA, 17 F.3d at 534. There, New York’s

Department of Environmental Conservation enacted New York’s version of the rule even

though California’s waiver was not in effect. Id. That is exactly the case here. The Second

Circuit ruled that New York was free to proactively adopt clean car regulations “even

though it occurred before California was granted a waiver.” Id. If a state is free to have a

final rule prepared for when a waiver is put into effect, it surely can engage in proceedings

to consider whether it should adopt such a rule.

       Because the rule is not effective or enforceable until the waiver has been restored,

Plaintiff has failed to state a cause of action. If SAFE Part I stands, the MPCA’s proposed

rule can never spring into effect. And if SAFE Part I falls, the basis for Plaintiff’s complaint

disappears. And in neither of these outcomes does Plaintiff allege that the Minnesota

Administrative Procedure Act, which defines how administrative agencies consider

proposed rules and engage in rulemaking, is preempted. Accordingly, Plaintiff has failed

to state a cause of action, and the Court should dismiss the complaint.




                                              16
      CASE 0:21-cv-00053-WMW-ECW Doc. 30 Filed 01/25/21 Page 20 of 41




              2.     Plaintiff’s claims are not ripe.

       Plaintiff challenges a rule that has not yet been promulgated. MPCA has issued a

proposed rule, and a notice of intent to adopt a rule after public hearings. This is the

epitome of a claim that is not ripe for adjudication.

       Ripeness stems from Article III of the U.S. Constitution and “requires that before a

federal court may address itself to a question, there must exist ‘a real, substantial

controversy between parties having adverse legal interests, a dispute definite and concrete,

not hypothetical or abstract.’” Neb. Pub. Power Dist. v. MidAm. Energy Co., 234 F.3d

1032, 1037–38 (8th Cir. 2000) (quoting Babbitt v. United Farm Workers Nat’l Union, 442

U.S. 289, 298 (1979)). The basic rationale of the ripeness doctrine “is to prevent the courts,

through avoidance of premature adjudication, from entangling themselves in abstract

disagreements over administrative policies, and also to protect the agencies from judicial

interference until an administrative decision has been formalized and its effects felt in a

concrete way by the challenging parties.” Pacific Gas & Elec. Co. v. State Energy

Resources Conservation & Dev. Comm’n, 461 U.S. 190, 200 (1983) (quoting Abbott Labs.

v. Gardner, 387 U.S. 136, 148–49 (1967)). In the administrative context, an issue is

generally not ripe for judicial review until there is final agency action. Murray Energy, 788

F.3d at 333–34; Lane v. U.S. Dept. of Ag., 187 F.3d, 793, 795 (8th Cir. 1999).

       The Declaratory Judgments Act does not do away with the requirement of ripeness.

To the contrary, the act still requires there be an “actual controversy.” 22 U.S.C. § 2201(a).

In a declaratory judgment action, two requirements for ripeness must therefore be met.

First, there must exist “a sufficiently concrete case or controversy within the meaning of


                                             17
      CASE 0:21-cv-00053-WMW-ECW Doc. 30 Filed 01/25/21 Page 21 of 41




Article III of the Constitution.” Gopher Oil Co. v. Bunker, 84 F.3d 1047, 1050 (8th Cir.

1996), amended (June 21, 1996) (citations omitted). Second, “prudential considerations

must justify the present exercise of judicial power.” Id. (citations omitted). In other words,

there must exist “a substantial controversy between the parties having adverse legal

interests, of sufficient immediacy and reality to warrant the issuance of a declaratory

judgment.’” Id. (citing Caldwell v. Gurley Refining Co., 755 F.2d 645, 649 (8th Cir.1985)).

Here, Plaintiff cannot meet either requirement for ripeness.

       At present, there is no ripe controversy between MPCA and Plaintiff for this Court

to resolve. With respect to whether the proposed rule can go into effect without the

reinstatement of California’s waiver, there is no controversy (ripe or otherwise) because

the relevant legal points are undisputed. The parties agree that if the waiver is not

reinstated, Section 177 authority will not exist and the rule will not go into effect. Indeed,

the rule explicitly recognizes this and does not become effective by its own terms unless

the waiver is reinstated. As a result, there is no risk of conflict between the proposed rule

and federal law, and no controversy for the Court to resolve. Similarly, if the waiver is

reinstated, the basis for Plaintiff’s complaint disappears. As Plaintiff concedes in its

complaint, “[o]ther states that meet certain qualifications may adopt regulations ‘identical

to the California standards.” Dkt. 1 ¶ 27. And there is no dispute that states are free to

prepare for the day when authority will be granted. MVMA, 17 F.3d at 526–27. In short,

there is no reason (or constitutional authority) for the Court to weigh in on a federal

preemption issue where the proposed rule explicitly states that it will only become effective

if the waiver is reinstated.


                                             18
      CASE 0:21-cv-00053-WMW-ECW Doc. 30 Filed 01/25/21 Page 22 of 41




       No doubt recognizing that the contingency obviates any justiciable controversy,

Plaintiff attempts to manufacture one from the proposed rule’s early action credit. This

argument fails for a number of reasons. First, the early action credit program does not set

any emissions standards without other aspects of the rule in effect—the program just allows

manufacturers to count their sales. Merely keeping count does not actually set any

emissions standards that would require a valid waiver.

       Second, the proposed rule is not yet final, and Plaintiff has the opportunity to take

whatever concerns it has about the early action credit in the proposed rule to the ALJ for

consideration by the MPCA in the rulemaking. The final rule may or may not include the

early action credit. Any challenge to this feature of the rule is therefore premature and

unripe. Murray Energy, 788 F.3d at 333–34.

       Murray is squarely on point. In Murray, EPA was considering the adoption of a

proposed rule proscribing emission guidelines for greenhouse gas emissions from

existing power plants. Id. at 402. While the proposed rule was still being reviewed by

EPA, the petitioners filed suit in the D.C. Circuit Court of Appeals to block it. 6 Id. at

403. The court quickly disposed of the claim—opening its opinion with the following

rebuke:

       Petitioners are champing at the bit to challenge EPA’s anticipated rule
       restricting carbon dioxide emissions from existing power plants. But EPA
       has not yet issued a final rule. It has issued only a proposed rule. Petitioners
       nonetheless ask the Court to jump into the fray now. They want us to do
       something that they candidly acknowledge we have never done before:

6
  Under the federal scheme, certain challenges to agency rulemaking must be brought directly in
the D.C. Circuit Court of Appeals.


                                              19
      CASE 0:21-cv-00053-WMW-ECW Doc. 30 Filed 01/25/21 Page 23 of 41




       review the legality of a proposed rule. But a proposed rule is just a proposal.
       In justiciable cases, this Court has authority to review the legality of final
       agency rules. We do not have authority to review proposed agency rules. In
       short, we deny the petitions for review and the petition for a writ of
       prohibition because the complained-of agency action is not final.

Id. at 333–34.

       Third, even if the final rule includes the early action credit program in its present

form, determining the issue would require the Court to resolve several contingent factual

contentions of the Plaintiff—making it unfit for resolution through a declaratory judgment

action. See Pub. Water Supply Dist. No. 10 v. City of Peculiar, 345 F.3d 570, 573 (8th Cir.

2003) (stating that cases based on contingent facts are unripe).

       A long line of federal cases hold that for an issue to be ripe for a declaratory

judgment action, it must be “fit” for judicial resolution through the forward-looking

mechanism of declaratory judgment. See, e.g., id.; Nat’l Right to Life Political Action

Comm. v. Conner, 323 F.3d 684, 692–93 (8th Cir. 2003); Paraquad, Inc. v. St. Louis Hous.

Auth., 259 F.3d 956, 958–59 (8th Cir. 2001). This is a two-part analysis in which courts

look at how susceptible the issue is to resolution, and balance that against whether there

are substantial hardships to a plaintiff that can be avoided through an early declaration.

Pub. Water Supply Dist. No. 10, 345 F.3d at 573. Courts recognize that there is a

disadvantage to resolving disputes through declaratory judgment actions that hinge on

contingencies or threatened harms—particularly where the dispute may involve fact

questions. Id. As a result, courts strive to avoid taking up such theoretical disputes through




                                             20
      CASE 0:21-cv-00053-WMW-ECW Doc. 30 Filed 01/25/21 Page 24 of 41




a declaratory judgment action where the case is better left to resolution once the

contingencies and factual questions are sufficiently developed to bring them into relief. Id. 7

       Here, Plaintiff’s argument about the impact of the early action credit program are

exactly the type of speculative, contingent claims that federal courts avoid resolving

through a declaratory judgment action. Id. Even if legally cognizable, Plaintiff’s alleged

harm from the early action credit program remains subject to myriad undeveloped

contingencies. The harm will occur only if the proposed rule is adopted, and if it is

unchanged despite public comment, and if the final version ultimately includes an early

action credit program, and if car manufacturers then seek to voluntarily participate in the

early action credit program, and if the manufacturers have contracts allowing them to force

dealers to take (purportedly) unwanted clean cars, and if the clean cars end up not meeting

customers’ demand, and if the dealers cannot actually sell the cars they are forced to take,

and if the inventory lingers for 60, 90, or even 200+ days, and if the dealers have a floor

plan loan on which they paying interest, and if manufacturer floor plans credits expire or

lapse, and if the unsold inventory goes into curtailment, and if a sufficient number of

vehicles go into curtailment that it materially ties up capital reserves. See Dkt. Nos. 17–23

(dealer affidavits) at passim (complaining of byzantine preexisting debt arrangements that

dealerships already have in place with their manufacturers and financers).




7
  Plaintiff’s complaint contains only a bare allegation of harm flowing from the early action credit
that fails to explain how the early action credit program—which applies to manufacturers, not
dealers—would adversely impact dealers. Dkt. 1 ¶ 56. Plaintiff’s motion papers lay out its
argument of myriad contingencies.


                                                21
      CASE 0:21-cv-00053-WMW-ECW Doc. 30 Filed 01/25/21 Page 25 of 41




       Moreover, at least two of the links in Plaintiff’s convoluted chain of contingencies

have nothing to do with MPCA or the proposed rule. The rule does not require dealers to

take cars they do not want. The dealers’ complaint, at bottom, is that they have existing

business arrangements under which that already happens. 8 The dealers’ harm therefore

flows from their own contracts and business affairs, not the proposed rule. If the dealers

rely on an (allegedly) abusive debt-financing arrangement, their harm flows from that

arrangement, not the rule.

       Plaintiffs have failed to plead or demonstrate any hardship that would justify this

Court taking on such speculative set of claims through a declaratory judgment action. On

the “hardship” prong, an “[a]bstract injury is not enough.” Id. (citing O’Shea v.

Littleton, 414 U.S. 488, 494 (1974)). A plaintiff must allege it “has sustained or is

immediately in danger of sustaining some direct injury as the result of the challenged

statute or official conduct.” Id. Here, Plaintiff concedes it has not yet been damaged by the



8
  Plaintiff’s complaint fails to explain its claim that dealers must purchase the cars that
manufacturers send them. Its affidavits show that allegation is not supported. Plaintiff’s
motion papers imply the requirement is contractual, relying on the affidavit of Scott
Lambert: “Importantly, when a manufacturer ‘delivers’ a vehicle to a dealer, the dealer
must purchase it from the manufacturer.” Dkt. 15 (P.I. Mem.) at 4. But Lambert’s affidavit
does not actually say that. Instead, it actually states the dealers are the “exclusive buyers”
of any vehicles the manufacturers deliver for sale and that if “a manufacturer is required
by law to deliver certain vehicles in Minnesota, it must find a way to force dealers to buy
those vehicles from them for sale to customers.” Dkt. 20 (Lambert Aff.) at ¶ 6. Lambert is
thus speculating about what manufacturers might do in the future, not what they presently
have the power to do. None of the affiants put any actual franchise contract into evidence.
And some outright confirm that manufacturers cannot force them to buy anything. E.g.,
Dkt. 18 (Erickson Aff.) at ¶ 13 (“The manufacture [sic] cannot force me to choose certain
inventory.”). What power the manufacturers actually have over the dealers is therefore
uncertain, and Plaintiff’s legal arguments are not supported by its proffered evidence.

                                             22
      CASE 0:21-cv-00053-WMW-ECW Doc. 30 Filed 01/25/21 Page 26 of 41




early action credit, and it has not pleaded or shown it is “immediately” in danger of

sustaining any direct injuries from MPCA’s conduct. Instead, Plaintiff concedes that its

members’ alleged injuries (if they happen) would be indirect. They would result from

actions that dealers predict car manufacturers may voluntarily take of their own accord to

claim early action credits.

       In sum, this case does not yet present a case or controversy ripe for adjudication by

an Article III court. It is unlikely that it ever will, given that the proposed rule expressly

states it will become effective only if the CAA waiver is reinstated. And at present, there

is no controversy at all, because the rule is still just a proposal. This Court should dismiss

Plaintiff’s claims.

              3.      Plaintiff and its members lack standing.

       This is not the first time an automobile dealer association has sued to block

implementation of auto emission regulations. If the proposed rule is adopted, Minnesota

will join fourteen states and the District of Columbia in promulgating nearly identical rules.

These rules have been challenged before, and courts have held that auto dealers lack

standing to contest them. New York State Auto. Dealers Ass’n v. New York State Dept. of

Envtl. Conservation, 827 F. Supp. 895 (N.D.N.Y. 1993); Colorado Order of Dismissal,

No. 2019-cv-30343 at 4.

       “Whether a plaintiff has standing to sue ‘is the threshold question in every federal

case, determining the power of the court to entertain the suit.’” McClain v. Am. Econ. Ins.

Co., 424 F.3d 728, 731 (8th Cir. 2005) (quoting Steger v. Franco, Inc., 228 F.3d 889, 892

(8th Cir. 2000)). “The ‘irreducible constitutional minimum of standing’ is that a plaintiff


                                             23
      CASE 0:21-cv-00053-WMW-ECW Doc. 30 Filed 01/25/21 Page 27 of 41




show (1) an ‘injury-in-fact’ that (2) is ‘fairly . . . trace[able] to the challenged action of the

defendant’ and (3) is ‘likely . . . [to] be redressed by a favorable decision’ in court.” ABF

Freight Sys., Inc. v. Int’l Bhd. of Teamsters, 645 F.3d 954, 958 (8th Cir. 2011) (alteration

in original) (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992)). The alleged

injury-in-fact must be “(a) concrete and particularized” and “(b) ‘actual or imminent,’” as

opposed to “‘conjectural’ or ‘hypothetical.’” Lujan, 504 U.S. at 560 (quoting Whitmore v.

Arkansas, 495 U.S. 149, 155 (1990)). “A party invoking federal jurisdiction has the burden

of establishing standing ‘for each type of relief sought.’” Missourians for Fiscal

Accountability v. Klahr, 830 F.3d 789, 793 (8th Cir. 2016) (quoting Summers v. Earth

Island Inst., 555 U.S. 488, 493 (2009)).

       Plaintiff alleges that its members will suffer two injuries from the rule being adopted

in the currently proposed form: that they will lose sales from stocking “only California

compliant vehicles” and that they will incur costs from stocking increased numbers of

ZEVs. Dkt. 1 ¶ 17. But these asserted harms are too hypothetical to establish “actual or

imminent” harm needed for standing.

       The “California cars” issue is a red herring in three ways. First, as discussed above,

(supra Part II.C.), there is currently no such thing as a “California car.” Right now, all

vehicle fleets meet both California and federal emissions standards and that may well

remain true if the waiver is reinstated. At best, Plaintiff can claim that in some future

unknown scenario “California cars” may again become a thing, as they were in the past.

Speculative harms about future uncertain scenarios do not confer standing to sue. Summers,




                                               24
      CASE 0:21-cv-00053-WMW-ECW Doc. 30 Filed 01/25/21 Page 28 of 41




555 U.S. at 495–96 (concluding that accepting uncertain harms would be “tantamount to

eliminating the requirement of concrete, particularized injury in fact”).

       Second, even if “California cars” did exist, there is no direct economic harm

flowing from the existence of such cars sufficient to confer standing. As the Court in New

York State Auto. Dealers Ass’n observed, the problem is not one of interstate competition.

827 F. Supp. at 901–02. The proposed rule prohibits the registration of new automobiles

that do not meet the relevant emissions standard, irrespective of where they are sold.

SONAR at 64. As a result, Minnesota dealers will be at no disadvantage to dealers just

across the border, because those dealers would have to stock “California cars” (if such a

thing existed) if they want to sell to Minnesota residents. Third, as for Plaintiff’s vague

generalized claims that it will be harder for the dealers to trade with out-of-state dealers,

the claim is speculative and the harm does not flow directly from the regulation but instead

from the dealers’ business practices. New York State Auto. Dealers Ass’n, 827 F. Supp. at

899–900. Put another way, there is no direct harm to the dealers in having to sell cleaner

cars, only a speculative assertion that they will have to change elements of the way they do

business and be harmed as a result. This is insufficient to confer standing.

       Unlike the “California cars” issue, the ZEV program will be a real requirement for

manufacturers to meet, but it also does not create standing for dealers to sue the State. The

mandate is imposed on manufacturers, not dealers. Plaintiff claims that manufacturers

might voluntarily try to make dealers take ZEVs. But nothing in the proposed rule creates




                                             25
       CASE 0:21-cv-00053-WMW-ECW Doc. 30 Filed 01/25/21 Page 29 of 41




this harm—which, if it ever exists, flows from the dealers’ contracts. 9 Plaintiff’s members

cannot create Article III standing by signing contracts with manufacturers, then

complaining about the impacts of those contracts. Plaintiff’s ZEV claim more or less boils

down to the allegation that manufacturers will try to get dealers to dedicate 7.5% of their

lot space to ZEVs and make investments to sell them. The claim that this will create harm

is, at best, speculative.

       Because Plaintiff’s alleged injuries are purely speculative and do not flow directly

from the proposed rule, they cannot be considered the type of actual, imminent, concrete,

and particularized injuries sufficient to establish standing.

               4.      Plaintiff’s suit is barred by the Eleventh Amendment.

       While somewhat unclear, it appears Plaintiff has named three Defendants in this

action—the State of Minnesota, MPCA, and MPCA Commissioner Bishop in her official

capacity. 10 Two of these parties, the State and MPCA, have complete Eleventh Amendment

immunity, and must be dismissed as Defendants. Will v. Michigan, 491 U.S. 58, 66 (1989)

(noting general prohibition of suits in federal court by a citizen of a state against his state);

281 Care Comm. v. Arneson, 638 F.3d 621, 632 (8th Cir. 2011) (same).




9
  Incredibly, Plaintiff complains that manufacturers are prohibited by law from selling cars directly
to Minnesota residents, forcing dealers to carry water for the manufacturers. Dkt. 1 ¶ 51. But it
was the dealers generally, and Plaintiff specifically, who got this legal restriction passed—a
restriction Plaintiff continues to vigorously defend and seeks to expand. See
https://www.mada.org/news/recent-news/81.
10
  There is some ambiguity in the Plaintiff’s pleading of the Defendants. It is clear that Plaintiff is
suing MPCA and Commissioner Bishop. Dkt. 1 ¶ 12. It is unclear whether Plaintiff is also suing
the State as a Defendant.


                                                 26
      CASE 0:21-cv-00053-WMW-ECW Doc. 30 Filed 01/25/21 Page 30 of 41




       As for Commissioner Bishop, she likewise has Eleventh Amendment immunity

because the narrow Ex parte Young exception for prospective, non-monetary relief directed

to State officials in their official capacities does not apply here. See id. (describing

exception). Ex parte Young only applies against officials who threaten and are about to

commence enforcement proceedings against a defendant. 281 Care Comm. v. Arneson,

766 F.3d 774, 797 (8th Cir. 2014). It “does not apply when the defendant official has

neither enforced nor threatened to enforce the” statute or rule the defendant challenges. Id.

       Commissioner Bishop is not about to “commence proceedings” to enforce the

proposed rule against Plaintiff or its members. The rule is not yet final. And even if the

rule becomes final, it will not become effective unless and until the related federal waiver

is restored. And even if the rule is final and the waiver is restored, it would only regulate

manufacturers, not dealers. There are no pending or imminent enforcement proceedings by

Commissioner Bishop against the auto dealers—Plaintiff’s members.

       This Court has emphasized that officials who are not about to commence

proceedings against the plaintiff are immune from suit. See Greene v. Dayton, 81 F. Supp.

3d 747, 752 (D. Minn. 2015) (dismissing suit on Eleventh Amendment grounds because

plaintiffs failed to allege that the State was about to commence proceedings) (citing North

Dakota v. Swanson, Civil No. 11–3232 (SRN/SER), 2012 WL 4479246, at *18–19 (D.

Minn. Sept. 30, 2012) (same); Advanced Auto Transp., Inc. v. Pawlenty, Civil No. 10–159

(DWF/AJB), 2010 WL 2265159, at *3 (June 2, 2010) (same)).

       The Eleventh Amendment concern here is not illusory. Ex parte Young is grounded

in a limited “fiction”—that where a state official is violating (or imminently about to


                                             27
      CASE 0:21-cv-00053-WMW-ECW Doc. 30 Filed 01/25/21 Page 31 of 41




violate) a right secured by federal law, the State official’s action is not authorized by state

law and the official is not acting on behalf of the state. See, e.g., Seminole Tribe of Fla. v.

Fla., 517 U.S. 44, 174 (1996). Federal courts limit this fiction to situations in which there

is an imminent threat to a federally secured right. 281 Care Comm., 766 F.3d at 797. In

absence of an imminent threat to a federally secured right, the fiction does not exist, and

the Ex parte Young doctrine does not apply. Id.

       B.     Plaintiff’s Motion for a Preliminary Injunction Should be Denied.

       Even if the Court does not dismiss this case, Plaintiff cannot meet the high burden

of establishing that a preliminary injunction is warranted—particularly where there will be

no harm from the administrative hearings Plaintiff seeks to enjoin.

       When determining whether a preliminary injunction is warranted, a district court

considers four factors: (1) the probability that the movant will succeed on the merits, (2)

the threat of irreparable harm to the movant, (3) the balance between this harm and the

injury that the injunction will inflict on other parties, and (4) the public interest. Dataphase

Sys., Inc. v. C L Sys., Inc., 640 F.2d 109, 114 (8th Cir. 1981) (en banc). A preliminary

injunction is an “extraordinary remedy,” and the moving party bears the burden of

establishing the need for a preliminary injunction. Watkins Inc. v. Lewis, 346 F.3d 841, 844

(8th Cir. 2003). “While the absence of a likelihood of success on the merits strongly

suggests that preliminary injunctive relief should be denied, a finding of a likelihood of

success on the merits only justifies preliminary relief if there is a risk of irreparable harm

and the balance of the factors support an injunction.” CDI Energy Servs., Inc. v. W. River

Pumps, Inc., 567 F.3d 398, 402 (8th Cir. 2009). The purpose of a preliminary injunction is


                                              28
      CASE 0:21-cv-00053-WMW-ECW Doc. 30 Filed 01/25/21 Page 32 of 41




to “preserve the relative positions of the parties until a trial on the merits can be held.”

Univ. of Texas v. Camenisch, 451 U.S. 390, 395 (1981); see also Paisley Park Enterprises,

Inc. v. Boxill, 253 F. Supp. 3d 1037, 1043 (D. Minn. 2017).

       It is black-letter law that speculative injury is insufficient to justify a preliminary

injunction. Novus Franchising, Inc. v. Dawson, 725 F.3d 885, 894–95 (8th Cir. 2013);

Hubbard Feeds, Inc. v. Animal Feed Supplement, Inc., 182 F.3d 598, 603 (8th Cir. 1999).

The Court does not need to entertain any other factors if the moving party fails to

sufficiently establish irreparable harm. Gelco Corp. v. Coniston Partners, 811 F.2d 414,

420 (8th Cir. 1987). The moving party’s failure to show irreparable harm absent an

injunction is sufficient to warrant denial of a request for preliminary injunctive relief. Id.;

see also Angelica C. v. ICE, No. 20-CV-913 (NEB/ECW), 2020 WL 3441461 at *12 (D.

Minn. June 5, 2020), report and recommendation adopted, No. 20-CV-913 (NEB/ECW),

2020 WL 3429945 (D. Minn. June 23, 2020) (citing Gelco); Jackson v. Macalester Coll.,

169 F. Supp. 3d. 918, 921 (D. Minn. 2016) (same).

              1.     Plaintiff does not meet its burden of demonstrating any likelihood
                     of success on the merits.

       For the reasons set forth above, Plaintiff has failed to state a cause of action and

cannot establish subject matter jurisdiction in this Court. Plaintiff therefore has no

reasonable prospect of succeeding with the merits of its claims, and its motion for a

preliminary injunction can and should be denied on this basis alone. See Planned

Parenthood v. Rounds, 530 F.3d 724, 732–33, 732 n.6 (8th Cir. 2008) (likelihood of

success is a “threshold” requirement for a preliminary injunction to issue). The lack of



                                              29
      CASE 0:21-cv-00053-WMW-ECW Doc. 30 Filed 01/25/21 Page 33 of 41




likelihood of success can be “the most influential factor” for denying a preliminary

injunction. Scott v. Minnesota State High Sch. League, No. 16-CV-4148 (MJD/HB), 2016

WL 7735565, at *10–11 (D. Minn. Dec. 27, 2016), report and recommendation adopted

sub nom. Maki v. Minnesota State High Sch. League, No. 16-CV-4148 (MJD/HB), 2017

WL 114078 (D. Minn. Jan. 11, 2017).

              2.     Plaintiff will not be irreparably harmed.

       There are several defects in Plaintiff’s claims of irreparable harm to support its

motion for a preliminary injunction. One is already discussed above, (supra part III.A.2.),

and will not be repeated here. There is no possibility of any legally cognizable harm to

Plaintiff from the proposed rule because it will not go into effect until SAFE Part I is

abrogated and the related federal waiver is reinstated—in which event Plaintiff will have

no viable legal claim.

       There are also significant failures of proof on Plaintiff’s contention that auto dealers

will be harmed by the adoption of the proposed rule. Before addressing those failures, two

other issues must be noted.

       First, there is a fatal disconnect between the harms Plaintiff seeks to avoid, which

allegedly flow from the rule becoming effective, and the actions Plaintiff presently seeks

to enjoin—administrative hearings that are part of the rulemaking process. Plaintiff’s

complaint and motion papers focus almost exclusively on allegations that auto dealers will

be harmed if the rule becomes effective. Dkt. 1 ¶¶ 45–64; Dkt. 15 at 17–19. Plaintiff’s

complaint nowhere pleads that its members will be harmed by the administrative hearings.

Its moving papers contain only a bare assertion that “MADA’s members will not be able


                                              30
      CASE 0:21-cv-00053-WMW-ECW Doc. 30 Filed 01/25/21 Page 34 of 41




to recover . . . the costs of participating in the rulemaking when the new rules are

determined to be invalid as preempted.” Beyond presupposing that SAFE Part I will

survive, this statement is unsupported by any evidence. Plaintiff put seven dealer affidavits

into the record. Not a single one references any actual costs that have been or will be

expended by the dealers to participate in the administrative hearings. Nor does Plaintiff

contend that such costs are damages such that there should be an avenue for their recovery

(they are not).

       In lieu of actual evidence, Plaintiff cites to Iowa Utilities Bd. v. FCC, 109 F.3d 418,

426 (8th Cir. 1996), Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 102–03

(1984), Pub. Utilities Comm’n v. United Fuel Gas Co., 317 U.S. 456, 468 (1943), Baker

Elec. Coop., Inc. v. Chaske, 28 F.3d 1466, 1472–73 (8th Cir. 1994), and Middle S. Energy,

Inc. v. Ark. Pub. Serv. Comm’n, 772 F.2d 404, 418 (8th Cir. 1985). But none of these cases

apply. Iowa Utilities Board and Pennhurst do not even come close to holding that merely

participating at the agency level is a harm. And the Public Utilities Commission case related

to enforcement of an existing Ohio statute, not an injunction against the process that led to

its passage. 317 U.S. 456. In that case, the existing state statute predated enactment of a

federal National Gas Act of 1938. Id. at 459–61. The Baker Electric case is also completely

inapposite. 28 F.3d 1466. It did not decide preemption at all; it remanded with directions

for the District Court to assess the issue. Id. at 1476. While the Eighth Circuit did restore

an injunction, (id. at 1472–73), it did so based on interruption of electrical service, not

federal preemption. It does not discuss whether any party was harmed by an in-process-

but-not-final rulemaking. Id. On remand, the district court did not resolve the questions of


                                             31
      CASE 0:21-cv-00053-WMW-ECW Doc. 30 Filed 01/25/21 Page 35 of 41




preemption nor did it address any irreparable harm. Devils Lake Sioux Indian Tribe v. N.

Dakota Pub. Serv. Comm’n, 896 F. Supp. 955, 961–62 (D.N.D. 1995).

       Middle South Energy is equally inapposite. The threatened state action—voiding

energy contracts—was imminent, would have been effective upon execution, and would

have violated the federal commerce clause. Middle S. Energy, Inc.,772 F.2d at 413. There,

the Eighth Circuit collected cases that required a present threat or certain-impending injury

in which there was only a “remote” chance that remaining state actions would avoid

preemption issues. Id. The case did not involve a proposed state action that was contingent

like the one Plaintiff challenges here—where the state action will not be effective unless

and until the state receives federal authority for it. Id. These cases do not support an

assertion that participation in a rulemaking process is a cognizable harm even if the rule

could be theoretically invalidated. And in the meantime, it remains black-letter law that

proposed agency actions may not be enjoined. Murray Energy, 788 F.3d at 333–34.

       Second, none of the harms Plaintiff cites are imminent, nor are they relevant to a

motion for preliminary injunction. “Irreparable injury” in the preliminary injunction

context means an irreparable injury that would occur before there can be a full adjudication

of the case on the merits. Rio Grande Cmty. Health Ctr., Inc. v. Rullan, 397 F.3d 56, 76

(1st Cir. 2005). “If a trial on the merits can be conducted before the injury would occur

there is no need for interlocutory relief.” Id. citing Charles A. Wright, Arthur R. Miller &

Mary Kay Kane, 11A Federal Practice & Procedure § 2948.1, at 149 (2d ed. 1995). The

Court does need not entertain any other Dataphase factors if Plaintiff cannot demonstrate




                                             32
      CASE 0:21-cv-00053-WMW-ECW Doc. 30 Filed 01/25/21 Page 36 of 41




that it will suffer an irreparable harm before the merits of its claim can be adjudicated.

Gelco, 811 F.2d at 420; Paisley Park, 253 F. Supp. 3d at 1048.

      Turning to the harms that Plaintiff claims it will suffer once (or if) the proposed rule

is implemented and enforced, Plaintiff still supplies no evidence of any concrete or

particularized harm that will actually come to pass, all while demonstrating a profound and

troubling lack of understanding of the proposed rule and ZEV marketplace. Plaintiff’s

moving papers fail to establish any of the harms that it complains about:

          • Manufacturer “encouragement:” Plaintiff complains that manufacturers

              can encourage dealerships to accept stock that they do not want. But its

              affidavits never say that will happen. Indeed, there is no early action credit

              in the LEV program; it applies only to ZEV. And even then, the proposed

              rule does not regulate dealership-manufacturer business arrangements.

              Dealers may not like the dynamic that exists between them and

              manufacturers, but that dynamic already exists—it is not a mandate of the

              proposed rule. Plaintiff supplies no evidence that the proposed rule requires

              encouragement, much less that manufacturers will engage in it. Plaintiff does

              not meet its burden to establish this imminent harm.

          • Consumer choice: Plaintiff complains that Minnesotans prefer trucks and

              sport utility vehicles, intimating that it does not want its dealers to be forced

              to carry less-desirable vehicles. But again, the early action credit does not

              even apply to LEVs. And if Plaintiff is concerned about ZEVs, Plaintiff

              supplies no evidence that the raft of forthcoming electric trucks and sport


                                             33
      CASE 0:21-cv-00053-WMW-ECW Doc. 30 Filed 01/25/21 Page 37 of 41




              utility vehicles will be unpopular. Supra Part II.C. To the contrary, its dealers

              are preparing to sell them. 11 Plaintiff does not meet its burden to establish

              this imminent harm.

          • Financial losses: Plaintiff’s legal brief asserts that if the rule is adopted, its

              dealers will suffer financial loss yet none of its submissions to support that

              assertion. Compare Dkt. 15 (P.I. Mem.) at 17 with Dkt. 17–23 (speculative

              affidavits that fail to contain any assertion that dealerships will actually lose

              money). Plaintiff does not meet its burden to establish this imminent harm.

          • Goodwill: Plaintiff’s brief also complains that its dealerships will lose

              goodwill. Dkt. 15 (P.I. Mem.) at 18. That is a fabrication. None of the

              affidavits it supplies says one word about goodwill or how it might be

              diminished. Compare id. with Dkt. Nos. 17–23 (not one mention of goodwill)

              Plaintiff does not meet its burden to demonstrate this form of imminent harm.




11
  Plaintiff’s members “have already embraced efforts by manufacturers to sell hybrids
and ZEVs.” Dkt. 15 (P.I. Mem.) at 5 (citing Dkt. 18 (Erickson Aff.) ¶ 50 and Dkt. 21
(Lockwood Aff.) ¶¶ 40– 44). Mr. Stanzak notes that Key Cadillac “fully supports”
migration to an all-electric fleet, and that the market is migrating to electric vehicles. Dkt.
22 (Stanzak Aff.) at ¶¶ 10-12. Plaintiff members are committed to selling the Ford Mach
E Mustang, the GMC Humvee, and the Cadillac Lyriq when they arrive. Dkt. 15 (P.I.
Mem.) at 5-6 (citing Ciccarelli Aff. ¶ 38; Erickson Aff. ¶ 51; House Aff.” ¶¶ 41–50;
Lockwood Aff. ¶¶ 40–44; Stanzak Aff. ¶¶ 10–13; Whitaker Aff. ¶ 43). These affidavits
support the notion that the electric vehicle revolution is underway. Product rollouts are
snowballing and customer acceptance is increasing. Minnesotans should have access to
these products.



                                              34
CASE 0:21-cv-00053-WMW-ECW Doc. 30 Filed 01/25/21 Page 38 of 41




   • Beacons: Plaintiff’s brief further argues that dealerships will lose access to

      popular models “capable of serving as a beacon” to attract customers, and

      therefore lose customers, and therefore lose sales—but again, absolutely

      none of that potential chain of events appears in any of the dealer affidavits.

      Compare Dkt. 15 (P.I. Mem.) at 19 with Dkt. Nos. 17–23 (no reference to

      beacons). Plaintiff does not meet its burden to establish this imminent harm.

   • “California cars:” Plaintiff complains that dealers will lose business to

      neighboring states, that “California cars” are more expensive, and that

      transporting “California cars” to other Section 177 states is prohibitively

      expensive. But there is no such thing as a unique “California car” in the

      current market. Supra Parts II.C, III.A.3; Kohlasch Decl. ¶¶ 16–20. And

      again, the Minnesota LEV standard does not even go into effect until the

      2025 model year. Id. ¶ 22. Plaintiff does not meet its burden to demonstrate

      this alleged imminent harm.

   • Participating in the hearing and public comment period: Plaintiff

      complains that it will need to participate in the regulatory process. That is not

      a harm, nor does it create it any form of legally-cognizable claim for

      damages. Cf. Murray Energy, 788 F.3d at 333–34; MVMA, 17 F.3d at 534.

      Plaintiff and its member dealers, as members of the interested public, are free

      to participate or not. Public participation is an option under the Minnesota

      Administrative Procedure Act, and no harm flows from abiding by it.




                                     35
      CASE 0:21-cv-00053-WMW-ECW Doc. 30 Filed 01/25/21 Page 39 of 41




               Plaintiff does not meet its burden to demonstrate that participating is an

               imminent harm that requires redress.

       Because the failure to establish the threat of irreparable harm is sufficient to deny

Plaintiff’s motion for a preliminary injunction, the Court need not analyze Plaintiff’s

request any further. But even if the Court turns to the balance of harms, or public interest,

Plaintiff fares no better.

               3.     The balance of harms favors denying the injunction.

       This rulemaking is now nearly two years in process and slated to be complete in

2021. Disrupting its trajectory—perhaps even requiring the rulemaking process start

over—will waste precious public resources and time.

       Plaintiff argues that since the proposed regulations that will not be applicable to the

2025 model year (sold as soon as the 2024 calendar year), it leaves plenty of time to pass

regulations in 2021 even if the injunction is granted. Dkt. 15 (P.I. Mem.) at 21–22. Not so.

The Clean Air Act imposes a two-year lead time, and that is what the proposed rule adopts.

Supra Part II.E.1. Counting backwards from 2024 (the 2025 model year will go on sale in

the fall of 2024), the rule needs to be on the books and effective in 2021 to start the model-

year clock in 2022. Id. With the ALJ hearing requiring advance notice, intense public

scrutiny and public participation, and several steps left to go, there is no room to delay the

process. Enjoining the hearing will require a number of timelines to be reset—all at the risk

at missing an entire year of compliance and the increased emissions from the vehicles sold

in that time over their entire lives on the road, well over a decade. The relative harms favor

allowing the MPCA to proceed.


                                             36
      CASE 0:21-cv-00053-WMW-ECW Doc. 30 Filed 01/25/21 Page 40 of 41




       Having the proposed rule ready to go on a schedule that complies with the Clean

Air Act’s statutory requirements favors denying the injunction. This is consistent with the

Second Circuit’s MVMA approach.

              4.     The public interest favors allowing the administrative hearing to
                     proceed.

       The climate crisis is apparent. Cities, states, the nation, and the world need to act

swiftly to curb carbon emissions. This is, literally, a matter of great public interest and

national importance. See, e.g., Surdo Decl. Ex. A.

       The public comment period for the Notice of Intent to Adopt a Rule with Hearing

generated over 100 participants. Public meetings and presentations throughout the state

have produced widespread support and some criticism, and MPCA expects the public to

submit their concerns and comments for consideration.

       The public interest in participating in the upcoming hearing—whether the public

opposes or supports the proposed rule or certain aspects of it—cannot be overestimated.

There is public interest in having a say, and the hearing should move forward.

                                  IV.    CONCLUSION

       For the reasons set forth above, the Court should grant the Defendants’ motion to

dismiss, and irrespective of its ruling on the motion to dismiss, deny Plaintiff’s motion for

a preliminary injunction.




                                             37
     CASE 0:21-cv-00053-WMW-ECW Doc. 30 Filed 01/25/21 Page 41 of 41




Dated: January 25, 2021            Respectfully submitted,

                                   KEITH ELLISON
                                   Attorney General
                                   State of Minnesota

                                   /s/ Peter Surdo
                                   PETER SURDO (#0339015)
                                   Special Assistant Attorney General
                                   LEIGH CURRIE (#0353218)
                                   Special Assistant Attorney General
                                   OLIVER J. LARSON (#0392946)
                                   Assistant Attorney General

                                   445 Minnesota Street, Suite 1400
                                   St. Paul, Minnesota 55101-2131
                                   (651) 757-1061
                                   peter.surdo@ag.state.mn.us
                                   leigh.currie@ag.state.mn.us
                                   oliver.larson@ag.state.mn.us

                                   ATTORNEYS FOR DEFENDANTS




                                   38
